Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.    NO restrictions warranted at initial time of filing for patent.

Priority
3.    Applicant claims domestic priority under 35 USC 119e to provisional application filed on 11/08/2013.
Information Disclosure Statement
4.    The information disclosure statement (IDS) submitted on 01/04/2021, the submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Oath/Declaration
5.    Applicant’s Oath was filed on 06/12/2019.

Drawings
6.    Applicant’s drawings filed on 06/10/2019 has been inspected and is in compliance with MPEP 608.01.
Specification
7.    Applicant’s specification filed on 06/10/2019 has been inspected and is in compliance with MPEP 608.02.
Claim Objections
8.    NO objections warranted at initial time of filing for patent.

Remarks
9.	Examiner request Applicant review relevant prior art under the conclusion of this office action.


EXAMINER'S AMENDMENT
10.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

11.	Authorization for this examiner’s amendment was given in an interview with Shane Jensen on 11/15/2021.

The application has been amended as follows: 


one or more processors; and
one or more computer hardware storage devices having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to:
access a set of permission scopes for a plurality of DID-associated data, the plurality of DID-associated data being associated with a DID of a DID owner, the set of permission scopes defining entities whom are to be given access to the plurality of DID-associated data by the DID owner;
    prompt the DID owner to select a specific permission scope of the set of permission scopes for one or more of the plurality of DID-associated data; 
apply the selected permission scope to the one or more of the plurality of DID-associated data, the selected permission scope defining the specific entities that are to be given access to the one or more of the plurality of DID-associated data; and
generating a private key and public key pair and the public key is then recorded in a DID document which describes how to use the DID, wherein the public key is used by all devices associated with the DID owner and all third parties that desire to provide services to the DID owner.


provide access to the one or more of the plurality of DID-associated data to the specific entities specified by the selected permission scope.

3.	(Original) The computing system of claim 1, wherein prompting the DID owner to select a specific permission scope of the set of permission scopes comprises providing a User Interface (UI) element that allows that DID owner to select the specific permission scope.

4.	(Original) The computing system of claim 3, wherein the UI element shows the set of permission scopes and the DID owner interacts with the UI element to select the specific permission scope by providing input to the specific permission scope.

5.	(Original) The computing system of claim 1, wherein one of the permission scopes of the set of permission scopes specifies that only the DID owner is to be given access to the one or more of the plurality of DID-associated data.

6.	(Original) The computing system of claim 1, wherein one of the permission scopes of the set of permission scopes specifies that all entities are to be given access to the one or more of the plurality of DID-associated data.

7.	(Original) The computing system of claim 1, wherein one of the permission scopes of the set of permission scopes specifies that only a subset of entities chosen by the DID owner are to be given access to the one or more of the plurality of DID-associated data.

8.	(Original) The computing system of claim 7, wherein the subset of entities are shown in a listing provided to the DID owner.

9.	(Original) The computing system of claim 7, wherein the subset of entities are recommended to the DID owner based on a type of the one or more of the plurality of DID-associated data. 

10.	(Currently Amended) In a computing system that is implemented in a decentralized network that implements a distributed ledger, the distributed ledger being configured to back one or more decentralized identities (DID) for one or more users of the computing system, a method for a DID owner to select a permission scope for sharing DID-associated data, the method comprising:
an act of accessing a set of permission scopes for a plurality of DID-associated data, the plurality of DID-associated data being associated with a DID of a DID owner, the set of permission scopes defining entities whom are to be given access to the plurality of DID-associated data by the DID owner;

an act of applying the selected permission scope to the one or more of the plurality of DID-associated data, the selected permission scope defining the specific entities that are to be given access to the one or more of the plurality of DID-associated data; and
an act of generating a private key and public key pair and the public key is then recorded in a DID document which describes how to use the DID, wherein the public key is used by all devices associated with the DID owner and all third parties that desire to provide services to the DID owner.


11.	(Original) The method of claim 10, further comprising:
an act of providing access to the one or more of the plurality of DID-associated data to the specific entities specified by the selected permission scope

12.	(Original) The method of claim 10, wherein prompting the DID owner to select a specific permission scope of the set of permission scopes comprises providing a User Interface (UI) element that allows that DID owner to select the specific permission scope.



14.	(Original) The method of claim 10, wherein one of the permission scopes of the set of permission scopes specifies that only the DID owner is to be given access to the one or more of the plurality of DID-associated data.

15.	(Original) The method of claim 10, wherein one of the permission scopes of the set of permission scopes specifies that all entities are to be given access to the one or more of the plurality of DID-associated data.

16.	(Original) The method of claim 10, wherein one of the permission scopes of the set of permission scopes specifies that only a subset of entities chosen by the DID owner are to be given access to the one or more of the plurality of DID-associated data.

17.	(Original) The method of claim 16, wherein the subset of entities are shown in a listing provided to the DID owner.

18.	(Original) The method of claim 16, wherein the subset of entities are recommended to the DID owner based on a type of the DID-associated data. 


one or more processors; and
one or more computer hardware storage devices having thereon computer-executable instructions that are structured such that, when executed by the one or more processors, cause the computing system to:
provide a User Interface (UI) element visually showing a set of permission scopes defining one or more entities that are to be given access by the DID owner to one or more of a plurality of DID-associated data associated with a DID of the DID owner; 
receive input from the DID owner into the UI element that selects a specific permission scope of the set of permission scopes for the one or more of the plurality of DID-associated data; 
apply the selected permission scope to the one or more of the plurality of DID-associated data, the selected permission scope defining the specific entities that are to be given access to the one or more of the plurality of DID-associated data; and
generate a private key and public key pair and the public key is then recorded in a DID document which describes how to use the DID, wherein the public key is used by all devices associated with the DID owner and all third parties that desire to provide services to the DID owner.

20.	(Original) The computing system of claim 19, wherein the executed computer-executable instructions further cause the computing system to:
provide access to the one or more of the plurality of DID-associated data to the specific entities specified by the selected permission scope.


Reasons for Allowance
12.	Claims 1-20 including all of the limitations of the base claim and any intervening claims are allowed.

Closest Prior Art:
US 11025626 discloses Fig. 4d, Col. 10 Lines 19-33 “Thus, as illustrated in process 440 of FIG. 4D, a storage user defines specific permission attributes for an object in the token file for storage user's identity, in step 442. As described above and as will be described below in sections (vi) through (ix), permission attributes may include for one or more of permission for a specific object, a specific user, a validity length, a currency exchange, user groups, and metadata filtering. In addition, a permission can be specified that allows access to content by previously “certified” applications (e.g., applications for which it is known that the application will not make a copy of the data). These applications may be “named” (e.g., iTunes), or they could have identities themselves. In Fig. 4I, Col. 12 Lines 27-33 “In step 492, at least one identity for a given entity is established in accordance with a decentralized identity management system maintained in accordance with a distributed ledger, wherein the identity of the given entity and a set of attributes relating to the identity are defined by a secure (e.g., cryptographically signed) token file, e.g., token file 306.” Col. 12 Lines 34-41 “ In step 494, the secure token file is referenced in the distributed ledger enabling two or more computing resource systems to at least one of authenticate and authorize the given entity in accordance with the secure token file. While illustrative embodiments have been described with the computing resource being storage, it is to be understood that alternative embodiments may be implemented for other computing resources.”

U.S. Publication No. 20190228406 discloses on 0005 “At least some embodiments describe here relate to creating and managing linked decentralized identifiers for an entity. A parent decentralized identifier of an entity has an associated parent private key. A determination is made that a child decentralized identifier is to be created for the parent decentralized identifier. In response to the determination, the parent private key is used to generate a child private key, and a child decentralized identifier is created by at least assigning the generated child private key as the private key for the child decentralized identifier.” Paragraph 0006 “Each of the decentralized identifiers (including the parent decentralized 

U.S. Patent No. 10587413 discloses on Col. 1 Lines 52-62 “For example, in one embodiment, a method comprises the following steps. At least one identity for a given entity of a first enterprise is established in accordance with a decentralized identity management system maintained in accordance with a distributed ledger. The identity of the given entity of the first enterprise and a set of attributes relating to the identity are defined by at least one cryptographically signed token file. The cryptographically signed token file is referenced in the distributed ledger enabling a second enterprise to at least one of authenticate and authorize the given entity in accordance with at least one of the set of attributes.”

U.S. Publication No. 20190165943 discloses on paragraph 0066 “In one or more embodiments of the present invention, a new and novel protocol for anonymous and unlinkable identity asset exchange is utilized, as described in  Paragraph 0076 “The first type of attack (shown in arrow 701 in FIG. 7) is addressed in the preliminary protocol by requiring the consent from both the owners of the identity asset, during the transfer of the identity asset to the identity consumer. In the extended protocol proposed here, there is a further requirement that such consent must be verified to be from the original owners of the identity asset. This extension is further explained below.”

 	The following is an Examiner’s Statement of Reasons for Allowance: 
 	Claims 1-20 are allowable over prior art references taken individually or in combination fails to particularly disclose, fairly suggests or render obvious are argued by the applicant which examiner considers persuasive as set forth above
no one or two references anticipates or obviously suggest apply a selected permission scope to the one or more of the plurality of DID-associated data, the selected permission scope defining the specific entities that are to be given access to the one or more of the plurality of DID-associated data and generating a private key and public key pair and the public key is then recorded in a DID document which describes how to use the DID, wherein the public key is used by all devices associated with the DID owner and all third parties that desire to provide services to the DID owner.
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/Primary Examiner, Art Unit 2491